          Case 7:21-cr-00420-PMH
Case 7-21-cr-00420-PMH-1          Document
                             Document      19 in
                                      18 Filed  Filed 08/04/21
                                                   NYSD         Page 1 of 1Page 1 of 1
                                                         on 08/03/2021
                                           U.S. Department of Justice
 [Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                             Application granted. The protective order will be separately
                                             docketed.
                                                    United States District Courthouse
                                                     300 Quarropas Street
                                                  White Plains, New York 10601
                                             SO ORDERED.

                                                     August 3, 2021
 BY ECF & EMAIL                              _______________________
                                             Philip M. Halpern
 The Honorable Philip M. Halpern             United States District Judge
 United States District Judge
                                             Dated: White Plains, New York
 Southern District of New York                      August 4, 2021
 300 Quarropas Street
 White Plains, New York 10601

        Re:    United States v. Winston White, a/k/a “Wins,” 21 Cr. 420 (PMH)

 Dear Judge Halpern:

        Attached please find a proposed protective order regarding discovery in the above-
 captioned case, which the parties have consented to and electronically signed, and respectfully
 request that the Court enter.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                            By:      /s/ Stephanie Simon
                                                     Stephanie Simon
                                                     Assistant United States Attorney
                                                     Tel: (914) 993-1920


 Cc:    Patrick Joyce, Esq.
